DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
Applicant's amendments filed 4/26/2021 to claim 6 have been entered. Claims 1-10 remain pending, of which claims 1 and 3-10 are being considered on their merits. Claim 2 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The terminal disclaimer filed 4/26/2021 is approved, and overcomes the non-statutory double patenting rejection of record over US 9,504,708 and US 10,435,483. Those rejections are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 4/26/2021 is sufficient to overcome the rejection of claims 1, 3, 4, 7, and 8 based upon Cialdi. Those rejections are withdrawn.

Conclusion
Claims 1 and 3-10 are allowed.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Sean C. Barron/Primary Examiner, Art Unit 1653